DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities: In line 3, please delete [module] and insert – modular --.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: In line 2, please delete the first [more] and insert – one --.  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support member arranged to overlay at least one floor of the structure as claimed in claim 6 and the ventilation openings claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  Also show the slatted, latticed or perforated steel in claim 17. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 12-14, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Gobbi (US2008/0222981).
For claim 1, De Gobbi discloses a facade assembly (fig. 1) ‘for a vehicle parking structure’ (intended use recitation treated in accordance with MPEP 2114) comprising: a facade panel (204) arranged to form part of an exterior of the structure; at least one support member (fig. 14, 92, 10) extending inwardly of the panel and into the structure in use for connection with a floor of the structure (80); the support member being arranged to include one or more attachments (fig. 12, 16).
For claim 4, De Gobbi discloses that each of the one or more attachments is fixed to the support member (fig. 12, 16).
For claim 5, De Gobbi discloses that the façade panel is fixed to at least one floor of the structure (fig. 1, 202, 210).
For claim 6, De Gobbi discloses that the support member (10) is arranged to overlay the at least one floor of the structure (fig. 14, 10, 92 overlays a portion of 80).
For claim 7, De Gobbi discloses that the support member is arranged to project beyond an end of the floor (80) of the structure (fig. 14, 10, 26, 92).
For claim 8, De Gobbi discloses a connection member integrally formed with, or connected to a distal end of the support member (fig. 8C, the stud 20 connected to the distal end of 4).
For claim 9, De Gobbi discloses that the connection member is arranged to be cast into the at least one floor of the structure (figs. 8C&14, the stud 20).
For claim 10, De Gobbi discloses that the connection member is removably fixed to the support member ([0032], a weld can be brokenor sheared off if needed).
For claim 12, De Gobbi discloses that the façade panel comprises a façade framework (204) configured for support of an interior panel (fig. 1).
For claim 13, De Gobbi discloses a facade connection means located at a top or bottom edge of the facade panel to connect the panel to a like facade panel (fig. 1, 206).
For claim 14, De Gobbi discloses that the façade panel is composed of materials sufficiently strong to withstand a vehicle colliding with the façade ([0003] aluminum).
For claim 21, De Gobbi discloses a modular façade system (fig. 1) ‘for a vehicle parking’ (intended use recitation treated in accordance with MPEP 2114) comprising a plurality of façade assemblies (202, 204), each façade assembly comprising a façade panel (202) arranged to form part of an exterior of the structure, and at least one support member (fig. 14, 92, 10) extending inwardly of the panel and into the structure in use for connection with a floor (80) of the structure, the support member being arranged to include one or more attachments (16), wherein the façade assemblies are arranged in side by side arrangement with the respective support members of the assemblies extending inwardly of the external façade and being connected to one or more floors of the structure (80).
For claim 22, the ‘vehicle parking structure’ is not positively claimed in claim 21 therefore the prior art meets the claim. Moreover De Gobbi discloses that the structure is a multi-storey and the façade assemblies are arranged to be disposed in both side by side and one on top of another to form at least part of the external façade of the multi-storey structure.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over De Gobbi (US2008/0222981) in view of Li (US2006/0228196).
For claim 2, De Gobbi does not disclose that the one or more attachments is in the form of a wheel stop.
Li discloses the obviousness of attaching a wheel stop (fig. 8D, 86) to the floor of a façade assembly [0098] to stop a car [0083].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the attachment of De Gobbi so that it is a wheel stop as made obvious by Li so that the wheel stop can stop cars from driving into the façade panels in a case where the façade assembly is used in a parking facility.

Claim(s) 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Gobbi (US2008/0222981).
For claim 16, De Gobbi discloses the obviousness of adding ventilation openings to the façade panels for aesthetic or ventilation purposes ([0003] louvers/vents).
For claim 17, De Gobbi discloses that the façade panel can be made of steel [0003] and it would be obvious to perforate the steel to accommodate fasteners for ease of installation.
For claim 19, De Gobbi discloses the obviousness of adding an infill member arranged to be supported on the at least one support member ([0003] windows/louvers/vents) and span between the at least one support member and an adjacent support member mounted to the structure for ventilation.


Claim(s) 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haag (US2002/0146305) in view of De Gobbi (US2008/0222981).
For claim 24, Haag discloses a method of erecting a vehicle parking structure (fig. 1C) comprising at least one floor (106), the method comprising using a façade system (103) to form at least part of the external façade, the modular façade system comprising a plurality of façade assemblies.
Haag does not disclose that each façade assembly comprises a façade panel arranged to form part of an exterior of the structure, and at least one support member extending inwardly of the panel and into the structure, connecting the support member with a floor of the structure, and disposing one or more attachment on the support member.
De Gobbi discloses a facade assembly (fig. 1) comprising: a facade panel (204) arranged to form part of an exterior of the structure; at least one support member (fig. 14, 92, 10) extending inwardly of the panel and into the structure, connecting the support member with a floor of the structure (80); and disposing one or more attachments (fig. 12, 16) on the support members.
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to modify the façade assembly of Haag to comprise a façade panel arranged to form part of an exterior of the structure, and at least one support member extending inwardly of the panel and into the structure, connecting the support member with a floor of the structure, and disposing one or more attachment on the support member as made obvious by De Gobbi to provide a strong, removable connection between the concrete floor and the façade system.
For claim 26, the combination discloses that the modular façade system is erected before forming the one or more floors of the structure (De Gobbi page 4 claim 12).
For claim 27, the combination discloses that the one or more attachments is preinstalled on the support member (De Gobbi fig. 7, 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633